Citation Nr: 1228742	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-16 044	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder, including a low back strain.

2.  Entitlement to service connection for a right shoulder disorder, including degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to August 2005.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, as support for his claims, the Veteran testified at a hearing at the RO in San Antonio before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

The claims require further development before being decided on appeal, however, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Although the Board sincerely regrets the additional delay that will result from this remand, it is necessary to ensure there is a complete record upon which to decide these claims so the Veteran is afforded every possible consideration.

During his recent Travel Board hearing in July 2012, the Veteran testified that during his military service in Iraq, he assisted in building a fuel pipeline.  He said that each of the pipes was approximately 20 feet long and at least 120 pounds.  On one occasion, in particular, he had a pipe on one end of his right shoulder and another servicemember was supposed to grab the other end, but failed to do so and the pipe fell.  The Veteran claims he held onto the pipe, but fell down with it, injuring his back and right shoulder.  He said that he did not feel very much pain at the time, so continued on with his duties, but that his squadron leader later requested that he see the unit medic, which he did, but was only given Motrin because others being treated had far more serious injuries (such as loss of limbs).  The medic therefore diverted most of his attention to them who needed more urgent care and felt the Veteran, in comparison, was able to return to duty.  So the Veteran acknowledged during his hearing that there was no actual documentation made of his injuries or even the little medical observation and treatment he received.  But he says he has experienced chronic pain and other symptoms referable to his back and right shoulder ever since that injury in service.  He added that, after leaving the military in 2005, he rather immediately began receiving treatment from Dr. A.C. only about a couple of months later for residuals of his back and right shoulder injuries and that he has continued to have back and right shoulder pain ever since.  He has submitted a supporting lay statement from a fellow serviceman, G.S., who claims to have witnessed the incident in question attesting that he saw the Veteran being struck by the pipe on his right shoulder.  G.S. added that he asked the Veteran whether he was okay, realizing how heavy the pipe was, and that the Veteran initially responded that he was.  However, G.S. said that when he again asked the Veteran how he was doing later that same night, the Veteran responded that his back and right shoulder were both hurting, prompting the suggestion that he go see the doctor for his injuries, although he reportedly indicated, in response, that he would be okay.

The Veteran's service treatment records (STRs), as he indicated during his hearing, do not mention any back or right shoulder injury.  This alone, however, is not entirely determinative of whether he in fact sustained the claimed injury, although it is one of the factors considered in ultimately making this determination.  See, e.g., Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because firsthand knowledge of a factual matter is competent).  His lay testimony must be competent and credible to ultimately have probative value, however.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Eventually, then, the Board will have to assess his credibility in regards to whether this claimed event occurred, recognizing that it may not conclude that his lay testimony concerning this (and that of his fellow serviceman) lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, such as actual treatment records (STRs, etc.).  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  But in cases where this inference is not prohibited 
[i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).  In this circumstance, the Board must make two preliminary findings in order to rely on this inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, the Veteran's and his fellow serviceman's supporting statements notwithstanding, equally significant is that when the Veteran later initially applied for VA benefits in 2005, soon after his discharge from service, he only claimed that he had a right ankle disability.  He did not mention his back or right shoulder, even though he now alleges that his back and right shoulder pain has persisted since his injury in service.  It was not, instead, until 2008 that he applied for VA benefits based on injuries to his back and right shoulder.  But having said that, subsequently dated VA treatment records from 2009 reflect his report of having injured his back and right shoulder in service, in 2003, so show a history of these disabilities dating back to his injury in service.

Also in support of his claim, the Veteran has submitted a statement from Dr. A.C, dated in July 2012.  This physician indicated the Veteran had been under his care for the past several years.  He also indicated that, in the past, the Veteran had been treated for chronic low back pain and right shoulder degenerative disease.  He said the Veteran's problems with his back and right shoulder started after he was injured during his military service while helping to carry a very heavy pipe.  He added that he was aware the Veteran was recently denied claims for service connection related to this injury, and Dr. A.C. did not understand why because there is a clear cause and effect.  Dr. A.C. concluded by saying that, in his official medical opinion, the Veteran's medical problems (referring to his back and right shoulder disabilities) are a direct result of the injuries sustained during his military service.  Dr. A.C. said these medical problems can and usually are related to old injuries.

During his hearing, when he submitted this supporting statement from Dr. A.C., the Veteran testified that he had been unable to obtain his medical records of his past treatment from Dr. A.C.'s office due at least in part to this physician relocating to a new office during the course of his treatment of the Veteran.  So before deciding this appeal, further attempts should be made to try and obtain these records given their relevance.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).

In addition, the Veteran has not been afforded a VA compensation examination.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability, establishes the Veteran suffered an event, injury or disease in service, and indicates the claimed disability may be associated with the established event, injury or disease in service.  Id.  See also 38 U.S.C.A. § 5103A(d)(2).  The record before VA need only (1) contain evidence that the Veteran has persistent or recurrent symptoms of current disability and (2) indicate those symptoms may be associated with his active military service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  See, too, Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (When determining whether a VA examination is and medical nexus opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a 
service-connected disability.)  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) made similar findings, noting that the third prong of 38 C.F.R. § 3.159(c)(4)(i) merely requires that the evidence of record "indicate" that the claimed disability or persistent or recurrent symptoms may be associated with service, so establishes a low threshold.  See also Locklear v. Nicholson, 20 Vet. App. 410, at 418 (2006).  The evidentiary record therefore meets the threshold requirement for a VA examination and opinion in this case.

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Have the Veteran complete and return an updated VA Form 21-4142 authorizing VA to obtain and associate with the claims file copies of all confidential clinical records of his treatment since 2005 by Dr. A.C.

Since these records are not in the custody of a Federal department or agency, instead, a private physician, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1).

The Veteran must be appropriately notified if unable to obtain these identified records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule an appropriate VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's current back and right shoulder disabilities are the result of the type of injury he claims to have sustained in 2003, during his military service.

All diagnostic testing and evaluation needed to assist in making this important determination of causation should be performed.

The examiner also should review the claims file, including a complete copy of this remand, for the specific details regarding this claimed injury in service and the purported history of these disabilities during the several years since.

To this end, the examiner should consider the lay evidence of record from the Veteran and his fellow serviceman, G.S., attesting that the Veteran fell during his military service in 2003 while holding a heavy pipe, purportedly injuring his back and right shoulder, as well as the Veteran's statements that he has continued to have back and right shoulder pain ever since.

As well, the examiner should consider the July 2012 statement from Dr. A.C., who says he has treated the Veteran for the last several years and attributes the current back and right shoulder disabilities to that injury in service, so concludes favorably insofar as this alleged cause and effect.

It also is essential the examiner discuss the underlying medical rationale of the opinion, if necessary citing to specific evidence in the file supporting his/her conclusions.

3.  Then readjudicate these claims in light of all additional evidence.  If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

